IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

CASE NO. 3:12-CR-373-RJC-DCK
UNITED STATES OF AMERICA,

Plaintiff,
v. ORDER
JEREMY K. RUSSELL,
Defendant,

and

NORTH CAROLINA FARMS, INC.,,

Garnishee.

Nene Nemet Senge” Smee Se nee me See Saar! Nirmeee Sayer’ Soe! Seer! Seem” Sener”

 

THIS MATTER IS BEFORE THE COURT on the “Answer Of Garnishee” (Document
No. 41) by North Carolina Farms, Inc. On July 31, 2013, the Honorable Robert J, Conrad, Jr.
sentenced the Defendant to twenty-four months’ of incarceration for his conviction of
Embezzlement in violation of 18 U.S.C. §666(a). Judgment in the criminal case was filed on July
31, 2013 (Document No. 27). As part of that Judgment, Defendant was ordered to pay an
assessment of $100.00 and restitution of $225,357.19 to the victims of the crime. Id.

On December 10, 2020, the Court entered a “Writ of Continuing Garnishment” (“writ”)
(Document No, 38) to the Garnishee, North Carolina Farms, Inc.. Defendant was served with the
Writ and instructions notifying him of his right to request a hearing on December 14, 2020, and
the Garnishee was served with the Writ on December 14, 2020. The Garnishee filed an
“Answer...” (Document No. 41) on January 8, 2021, stating that at the time of service of the Writ,

the Garnishee had in its custody, control or possession property or funds owned by Defendant,

}

Case 3:12-cr-00373-RJC-DCK Document 44 Filed 02/05/21 Page 1 of 2
including non-exempt, disposable earnings. Defendant did not request a hearing, and the statutory
time to do so has elapsed.

IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby
ENTERED in the amount of $221,940.49 computed through December 10, 2020, The Garnishee
will pay the United States up to twenty-five percent of Defendant’s net earnings which remain
after all deductions required by law have been withheld, as well as one hundred percent of all 1099
payments. Sce 15 U.S.C. § 1673(a). The Garnishee will continue said payments until the debt to
the Plaintiff is paid in full, or until the Garnishee no longer has custody, possession or control of
any property belonging to Defendant, or until further Order of this Court.

Payments should be made payable to the United States Clerk of Court and mailed to:

Clerk of the United States District Court
401 West Trade Street
Charlotte, North Carolina 28202

In order to ensure that each payment is credited properly, the following should be included
on each check: Court Number DNCW3:12CR373.

If IS FURTHER ORDERED that the Garnishee will advise this Court if Defendant's
employment is terminated at any time by the Garnishee or Defendant.

The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset
Program. Under this program, any federal payment Defendant would normally receive may be
offset and applied to this debt.

SO ORDERED.
Signed: February 5, 2021

David C. Keesler
United States Magistrate Judge

 

 

4 .

Case 3:12-cr-00373-RJC-DCK Document 44 Filed 02/05/21 Page 2 of 2
